Taliaferro, J.
This suit is founded upon a promissory note, executed by the defendant, Pauline R. Seltoon, a married woman, as principal, and .Kemp and Carter, the other two defendants, as sureties, in favor of tho testamentary executor of the succession of George W. Watterson, deceased, for thirteen hundred and fifty dollars, due 24fch of November, 1861, aud bearing interest from that time, at the rate of eight per cent, per annum. The defence is, that the note was given for the price of a slave purchased by .Mrs. Seltoon, at a probate sale of property of the succession of George W. Watte.rson, deceased, in November, 1860; that there is an entire failure of consideration for which the obligation was entered into, arising from the emancipation of slaves by the government; that tho •plaintiff, having warranted the slave purchased a slave for life, cannot in equity and good conscience require payment of the note sued upon. It is further set up in defence, that the note was executed by the wife without the authority of her husband, aud is therefore null; and lastly, it is urged that the required United States revenue stamps have not been affixed to the note as prescribed by act of Congress, and that the plaintiff cannot enforce the payment of the note on that account.
The plaintiff had judgment, and.defendant appealed.
The defence must prevail. It was held by this Court, in the case of Wainwright, Administrator, v. Bridges, recently decided, that Courts are without power to enforce obligations, the consideration of which was the price of slaves. In this case it is fully shown, that the note sued upon was given in consideration of a sale of that hind.
. It is therefore ordered, adjudged aud decreed, that the judgment of the District Court be annulled, avoided and reversed; -it is further ordered, that judgment be rendered in favor of the defendants, releasing them from the obligation sued upon, the plaintiff and appellee paying costs in both courts.
Justices Labauve and Ilsley dissenting.
For the reasons given in our dissenting opinion, in the case of Wainwright, Administrator, v. Bridges, we dissent in this case.
John H. Ilsley, Associate Justice of the Supreme Court.
Zbnok Labauve, Associate Justice.